Citation Nr: 1015435	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for personality 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a head injury.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for shattered and 
missing teeth (dental disability).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1980 to February 1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
March 2006 and February 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the claims file does not contain a 
substantive appeal (VA Form 9) for the issues of new and 
material evidence to reopen claims for PTSD, a head injury, 
and a dental disability.  However, the VA Appeals Control and 
Locator System (VACOLS) indicates that the RO received a 
substantive appeal (VA Form 9) on May 11, 2009.  And in the 
May 26, 2009 Certification of Appeal (VA Form 8), the RO 
deemed these appeals as timely and perfected, and certified 
these issues to the Board as on appeal.

The Veteran initially requested a Travel Board hearing, but 
subsequently withdrew this request in writing in October 
2009.  38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran has a 
borderline personality disorder, which is not a compensable 
disability under VA regulation.



2.  With respect to the claim for a head injury, the 
additional evidence received since the unappealed March 2006 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating it.

3.  With respect to the claim for a dental disability, the 
additional evidence received since the unappealed March 2006 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating it.

4.  With respect to the claim for PTSD, the additional 
evidence received since the unappealed March 2006 decision is 
either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate this claim, and does not raise a 
reasonable possibility of substantiating it.

CONCLUSIONS OF LAW

1.  A personality disorder was not incurred in or aggravated 
by her military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303(c), 4.9, 4.127 (2009).

2.  The March 2006 rating decision is final for the claim for 
a head injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2009).

3.  New and material evidence has not been received since 
that March 2006 decision to reopen the claim for service 
connection for a head injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


4.  The March 2006 rating decision is final for the claims 
for a dental disability.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).

5.  New and material evidence has not been received since 
that March 2006 decision to reopen the claim for service 
connection for a dental disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

6.  The March 2006 rating decision is final for the PTSD 
claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).

7.  New and material evidence has not been received since 
that March 2006 decision to reopen the claim for service 
connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate her or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of her claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
December 2005 and June 2007.  These letters informed her of 
the evidence required to substantiate her claims, and of her 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the June 2007 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claims.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated the Veteran's 
claims in the April 2009 SOC and SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claims 
for a head injury, dental disability and PTSD, the June 2007 
VCAA notice letter is compliant with the recent U.S. Court of 
Appeals for Veterans Claims (Court) decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), since this letter 
sufficiently explained the bases of the prior denial (i.e., 
the deficiencies in the evidence when the claim was 
previously considered).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained her service treatment records 
(STRs), service personnel records (SPRs), and Social Security 
Administration (SSA) disability records.  And the Veteran has 
personally submitted private treatment records.  Therefore, 
the Board is satisfied the RO has made reasonable efforts to 
obtain any identified medical records.  


Concerning the requests to reopen the claims for a head 
injury, dental disability and PTSD, the duty to provide a VA 
examination and opinion only applies to a claim to reopen a 
finally adjudicated decision if new and material evidence is 
presented or secured.  3.159(c)(4)(C)(iii).  Here, the Board 
is determining there is no new and material evidence to 
reopen any of these respective claims.  Hence, there is no 
requirement to have the Veteran examined for a medical nexus 
opinion unless and until she first satisfies this preliminary 
requirement of presenting new and material evidence to reopen 
her claim.  The Board is therefore satisfied that the RO has 
provided all assistance required by the VCAA.  38 U.S.C.A. 
§ 5103A.  

Finally, since the Veteran's claim for a personality disorder 
is being denied as a matter of law, the duty-to-notify-and-
assist provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 
Vet. App. 534 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA does not apply because the issue presented is solely of 
statutory and regulatory interpretation, and/or the claim is 
barred as a matter of law in that it cannot be substantiated. 
 See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Service Connection for a Personality Disorder

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Stated somewhat differently, to establish entitlement 
to service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus, 
i.e., etiological link between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

The Veteran's private treatment records confirm that she is 
currently diagnosed with borderline personality disorder.  
Moreover, she was also diagnosed during service with a 
borderline personality disorder in December 1983, which 
resulted in her separation shortly thereafter in February 
1984.  However, a personality disorder is not recognized as a 
psychiatric disorder diagnosis on Axis I of the DSM-IV.  
Furthermore, VA compensation may not be paid for a 
personality disorder as it is specifically excluded as a 
disease or injury within the meaning of applicable 
legislation providing for VA compensation benefits.  So, 
generally speaking, a personality disorder is not service 
connectable as a matter of express VA regulation.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2009).  The only possible 
exception is if there is additional disability due to 
aggravation of the personality disorder during service by 
superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514- 515 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 
1990); and VAOPGCPREC 11- 1999 (Sept. 2, 1999).  And here, 
there is no such contention of aggravation by superimposed 
disease or injury, let alone evidence of record.  

Accordingly, as the disposition of her claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

III.  Petitions to Reopen Claims for Service Connection 
for Head Injury, Dental Disability, and PTSD

In April 2007, the Veteran petitioned to reopen her 
previously denied service connection claims for a head 
injury, dental disability and PTSD.

Although not binding upon the Board, the RO issued a recent 
rating decision which made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen these previously denied claims.  In any event, the 
Board has jurisdictional responsibility to determine whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen these 
claims before proceeding to readjudicate the underlying 
merits of the claims.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.

When determining whether a claim should be reopened, the 
Board performs a two-step analysis.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2009). New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

A.  Residuals of a Head Injury

The January 2003 rating decision initially denied the 
Veteran's claim for service connection for residuals of a 
head injury.  The Veteran contended that she injured her head 
in a swimming pool accident in 1982.  The RO denied this 
claim because the STRs showed no evidence of a head injury or 
residuals of a head injury.  The RO stated that the STRs are 
absent for findings, diagnosis or treatment of a head injury.  
And although not a stated basis of the denial, the Veteran 
also lacked the requisite competent evidence etiologically 
linking any chronic head injury residuals disability to 
military service.  The RO notified her of that decision and 
apprised her of her procedural and appellate rights, but she 
did not initiate an appeal.  Therefore, that decision is 
final and binding on her based on the evidence of the record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  

The March 2006 rating decision continued the prior denial of 
the claim for service connection, finding that the Veteran 
had failed to submit new and material evidence necessary to 
reopen the claim for service connection.  This decision found 
that her claim lacked competent evidence, especially credible 
medical documentation, showing a chronic condition during 
active duty.  The RO notified her of that decision and 
apprised her of her procedural and appellate rights, but she 
did not initiate an appeal.  Therefore, that decision is 
final and binding on her based on the evidence of the record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  


The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since that March 
2006 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis, so irrespective of 
whether it was on the underlying merits or instead a prior 
petition to reopen the claim).  The newly presented evidence 
need not be probative of all the elements required to award 
the claim, but it must be probative as to each element that 
was a specified basis for the last disallowance.  Id., at 
284.

The evidence at the time of this final March 2006 rating 
decision consisted of STRs, private treatment records and 
personal statements.  The evidence that must be considered in 
determining whether there is a basis for reopening the 
Veteran's claim is evidence that has been added to the record 
since the last, final March 2006 rating decision.  The 
Veteran has since submitted SSA disability records, private 
treatment records and personal statements, none of which are 
material to the central issue in this case.  

The Board emphasizes that there is still no medical evidence 
submitted that indicates any in-service complaint, treatment, 
or diagnosis of any head injury or residual during service.  
The Veteran has also failed to establish the requisite 
element of a nexus to military service with her current 
disorders through the submission of pertinent medical 
evidence.  

These additional treatment records simply fail to 
substantiate her assertions of in-service head trauma.  Her 
personal statements as to in-service injury to the head have 
essentially been repetitive, and without any other evidence 
to substantiate her allegations, are simply insufficient to 
qualify as new and material evidence to reopen the claim or 
raise any reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  



While all of the additional medical records are "new" in the 
sense they did not exist at the time of the prior  rating 
decisions, respectively, they are nonetheless immaterial to 
the central issues.  Continued evidence of ongoing treatment 
for headaches, cervical spine problems, or neuropathy does 
not address the missing elements of a service connection 
claim here, i.e., in-service incurrence and competent 
evidence of a nexus to service.  As such, none of the 
additional medical records raises any reasonable possibility 
of substantiating the claims.  38 C.F.R. § 3.156(a).  So, the 
evidence is not material, in that it does not, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the claims.  

In sum, none of the additional evidence since the prior final 
March 2006 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

B.  Dental Disability

Service connection for compensation purposes can only be 
established for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150 (2009), such as impairment of 
the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  Compensation is available for loss 
of teeth only if due to loss of substance of the body of the 
maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 
(1998).  For loss of teeth, bone loss through trauma or 
disease such as to osteomyelitis must be shown for purposes 
of compensability.  The loss of the alveolar process as a 
result of periodontal disease is not considered disabling.  
See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.  

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth in 38 C.F.R. § 3.381.  As 
provided by VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses and 
periodontal disease are not considered to be disabling 
conditions, but may be considered service connected solely 
for the purpose of establishing eligibility for VA outpatient 
dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. § 3.381(a), 17.161 (2009).  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a Veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service; (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service; (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service; (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service.  38 C.F.R. § 3.381(d).  The following will not be 
service connected for treatment purposes:  (1) calculus; (2) 
acute periodontal disease; (3) 3rd molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
(4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

It is important to note that teeth extracted because of 
chronic periodontal disease will be service connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, including Veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for Veterans having a noncompensable 
service-connected dental condition (Class II eligibility); 
those having a noncompensable service- connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility); those who made prior applications for, and 
received, dental treatment from VA for noncompensable dental 
conditions but were denied replacement of missing teeth that 
were lost during any period of service prior to her or her 
last period of service (Class IIR (Retroactive) eligibility); 
those having a dental condition professionally determined to 
be aggravating disability from an associated service-
connected condition or disability (Class III eligibility); 
those whose service-connected disabilities are rated at 100 
percent by schedular evaluation or who are entitled to the 
100 percent rating by reason of individual unemployability 
(Class IV eligibility); those who participate in a 
rehabilitation program under 38 U.S.C. chapter 31 (Class V 
eligibility); and those who are scheduled for admission or 
who are otherwise receiving care and services under chapter 
17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The RO, in a January 2003 rating decision, initially denied 
service connection for shattered and missing teeth because 
the in-service evidence regarding pulled teeth and treatment 
for a broken tooth and pulled teeth failed to show a 
disability for which compensation could be established.  The 
RO considered the Veteran's contention that she hit her head 
while swimming in a swimming pool, shattering 4 wisdom teeth 
and 2 molars.  The RO acknowledged that the dental records 
showed removal of wisdom teeth in January and February 1981 
due to pericoronitis.  However, the RO nonetheless concluded 
that these types of treatable dental conditions are not 
disabling dental conditions under VA regulation.  
The RO further denied the Veteran's eligibility for 
outpatient dental treatment, finding that the Veteran failed 
to show a disabling condition for dental treatment purposes 
under VA regulations, particularly because she had not shown 
any dental treatment due to in-service trauma.  The RO 
notified her of the January 2003 decision and apprised her of 
her procedural and appellate rights, but she did not initiate 
an appeal.  Therefore, that decision is final and binding on 
her based on the evidence of the record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).  

Subsequently, the March 2006 rating decision denied the 
Veteran's subsequent petition to reopen the claim for service 
connection for shattered and missing teeth for a lack of new 
and material evidence.  The RO denied the request to reopen 
due to a lack of evidence of any dental trauma during 
service.  The RO continued to find that the Veteran failed to 
establish a disabling dental condition for the purpose of 
eligibility for outpatient dental treatment.  The RO notified 
her of the January 2003 decision and apprised her of her 
procedural and appellate rights, but she did not initiate an 
appeal.  Therefore, that decision is final and binding on her 
based on the evidence of the record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).  

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since that March 
2006 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis, so irrespective of 
whether it was on the underlying merits or instead a prior 
petition to reopen the claim).  The newly presented evidence 
need not be probative of all the elements required to award 
the claim, but it must be probative as to each element that 
was a specified basis for the last disallowance.  Id., at 
284.


The evidence at the time of this final March 2006 rating 
decision consisted of STRs and personal statements.  The 
evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is evidence that 
has been added to the record since the last, final March 2006 
rating decision.  The Veteran has since submitted SSA 
disability records, private treatment records and personal 
statements, none of which are material to the central issue 
in this case.  These additional treatment records simply fail 
to substantiate her assertions of in-service dental trauma.  
Moreover, no evidence has been presented which reflects that 
the Veteran currently suffers from bone loss due to dental 
trauma, or other dental disability related to in-service 
dental trauma; nor does the evidence show that there is any 
other current dental disability otherwise related to her 
military service.  Her personal statements as to in-service 
injury to the teeth and jaw have essentially been repetitive, 
and without any other evidence to substantiate her 
allegations, are simply insufficient to qualify as new and 
material evidence to reopen the claim or raise any reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

The Board concludes there is no basis to reopen her claims 
for service connection for a dental disability.  There is 
still no new evidence showing any indication of in-service 
incurrence of any dental trauma, especially as might cause 
bone loss required for compensation for a dental disability, 
which was also previously lacking.  

Most importantly, in that regard, the Veteran submitted no 
additional service treatment records that could substantiate 
the possibility that she incurred any jaw or dental trauma 
during her period of active duty service, particularly in the 
manner she alleged.  There is also no other competent 
evidence that might otherwise substantiate incurrence of jaw 
or dental trauma during service.  And without such crucial 
evidence, her petition to reopen service connection cannot 
succeed.

While all of the additional medical records and personal 
statements are "new" in the sense they did not exist at the 
time of the March 2006 rating decision, they are nonetheless 
immaterial to the central issue.  That is, these additional 
records fail to provide competent evidence that substantiates 
in-service incurrence of any dental trauma, especially such 
that would produce shattered or missing teeth.  Therefore, 
none of the additional medical records and personal 
statements raises any reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In other 
words, the evidence is not material in that it does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim.  

In sum, none of the additional evidence since the prior final 
March 2006 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

C.  PTSD

The Veteran contended that she was raped in service while 
receiving dental treatment under anesthesia, which resulted 
in her becoming pregnant during service.

To establish entitlement to service connection for PTSD, in 
particular, there must be:  (1) medical evidence diagnosing 
this condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-141.

The January 2003 rating decision initially denied the 
Veteran's claim for service connection for PTSD.  
Importantly, she failed to provide competent evidence of a 
then-current DSM-IV diagnosis of PTSD, without which she 
could not establish the preliminary element of service 
connection of a current disability.  The RO also denied this 
claim because the STRs failed to confirm her alleged sexual 
trauma stressor.  The RO also indicated that the Veteran 
lacked the requisite competent evidence etiologically linking 
any PTSD disability to her alleged in-service stressor.  The 
RO notified her of that decision and apprised her of her 
procedural and appellate rights, but she did not initiate an 
appeal.  Therefore, that decision is final and binding on her 
based on the evidence of the record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).  

The March 2006 rating decision continued the prior denial of 
the claim for service connection, finding that the Veteran 
had failed to submit new and material evidence necessary to 
reopen the claim for service connection.  This decision found 
that her claim lacked competent evidence, especially credible 
medical documentation, showing a chronic condition during 
active duty.  Moreover, the Veteran still failed to submit 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and competent evidence of 
a link between current symptomatology and the claimed in-
service stressor.  The RO notified her of that decision and 
apprised her of her procedural and appellate rights, but she 
did not initiate an appeal.  Therefore, that decision is 
final and binding on her based on the evidence of the record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since that March 
2006 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis, so irrespective of 
whether it was on the underlying merits or instead a prior 
petition to reopen the claim).  The newly presented evidence 
need not be probative of all the elements required to award 
the claim, but it must be probative as to each element that 
was a specified basis for the last disallowance.  Id., at 
284.

The evidence at the time of this final March 2006 rating 
decision consisted of STRs, private treatment records and 
personal statements.  The evidence that must be considered in 
determining whether there is a basis for reopening the 
Veteran's claim is evidence that has been added to the record 
since the last, final March 2006 rating decision.  The 
Veteran has since submitted SSA disability records, private 
treatment records and personal statements, none of which are 
material to the central issue in this case.  

Most importantly, the Veteran still fails to submit competent 
evidence diagnosing PTSD, in accordance with the standards of 
DSM-IV mental health criteria.  The Board also emphasizes 
that there is no additional evidence submitted that confirms 
any military sexual trauma stressor during service, at least 
which has not already been considered by the prior final 
decisions.  The Veteran has also failed to etiologically link 
any current PTSD disability to military service, especially 
to the claimed military sexual trauma stressor, through the 
submission of pertinent medical evidence.  

The additional treatment records simply fail to substantiate 
her assertions of in-service military sexual trauma, let 
alone diagnose PTSD.  Her personal statements as to in-
service military sexual trauma by her dentist have 
essentially been repetitive, as these contentions were 
previously considered in the prior final rating decisions.  
Without any other evidence to substantiate her allegations, 
they are simply insufficient to qualify as new and material 
evidence to reopen the claim or raise any reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

While all of the additional medical records are "new" in the 
sense they did not exist at the time of the prior rating 
decisions, respectively, they are nonetheless immaterial to 
the central issues.  Continued allegations of PTSD from 
military sexual trauma, as well as evidence of ongoing 
treatment for mental health symptoms, do not address the 
missing elements of a service connection claim here, i.e., 
competent evidence of a PTSD diagnosis according to DSM-IV 
criteria, in-service incurrence of the claimed stressor, and 
competent evidence of a nexus to service.  As such, none of 
the additional medical records raises any reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  So, the evidence is not material, in that it does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim.  

The Veteran's statements alone are not sufficient to prove 
that she has a current diagnosis of PTSD that conforms to 
DSM- IV criteria.  As a layperson, she is competent to 
describe her symptoms from her psychiatric disorder.  Barr, 
21 Vet. App. at 303.  However, medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
she is a layperson, and not a physician, she is not competent 
to make a determination that she has a current diagnosis of 
PTSD that conforms to DSM-IV criteria.  Espiritu, 2 Vet. App. 
at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the medical evidence of record does not 
show that the Veteran has a current diagnosis of PTSD for VA 
purposes.  38 C.F.R. § 4.125.  As such, service connection 
for PTSD is not warranted.

It is also worth mentioning that some private treatment 
records show "diagnoses" of depression and psychoses.  This 
is specifically indicated by private medical records dated in 
October and November 2006.  However, these records tend to 
demonstrate that these "diagnoses" are simply symptoms 
associated with the Veteran's diagnosed personality disorder.  
There is no indication that these "diagnoses" fulfill the 
standards for a requisite DSM-IV diagnosis for an acquired 
psychiatric disorder.  Rather in terms of the great weight of 
the psychological evidence of record, the Veteran suffers 
solely from a personality disorder.  Furthermore, the 
depression and psychoses symptoms have not been linked to the 
Veteran's military service, including to any specific 
incident or event in service that she thought particularly 
traumatic or stressful.  See Clemons v. Shinseki, 23 Vet App 
1 (2009) (the scope of a mental health disability claim 
includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  
Rather, under the circumstances of this case and in the 
context of the nature of the evidence of record, all 
indications are that the symptoms of depression and psychoses 
are part and parcel of the Veteran's personality disorder, 
which for reasons already set forth herein, is not a 
disability for compensation purposes under VA laws and 
regulations.  

In sum, none of the additional evidence since the prior final 
March 2006 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




								[Continued on Next 
Page]

ORDER

The claim for service connection for a personality disorder 
is denied.

As new and material evidence has not been received, the claim 
for service connection for residuals of a head injury is not 
reopened.  

As new and material evidence has not been received, the claim 
for service connection for a dental disability is not 
reopened.  

As new and material evidence has not been received, the claim 
for service connection for PTSD is not reopened.  




____________________________________________
JONATHAN KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


